Exhibit 10.1

AMENDMENT NO. 4 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 4 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 23, 2012, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), the entities party
hereto and identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto and identified as a “Company” (together with any of their
respective successors and assigns hereunder, the “Companies”) and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, and Amendment No. 3 thereto, dated as of
March 7, 2012, each among the Seller Parties, the Financial Institutions, the
Companies, and the Agent (the “Original Agreement,” and as further amended,
modified or supplemented from time to time, the “Receivables Purchase
Agreement”).

RECITALS

The parties hereto are parties to the Original Agreement and they now desire to
amend the Original Agreement, subject to the terms and conditions hereof, as
more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) The following is added as a new seventh paragraph of the Preliminary
Statements to the Original Agreement:

“In connection with Amendment No. 4 to this Agreement, dated as of August 23,
2012, Bank of America, National Association (“BOFA”) and Sumitomo Mitsui Banking
Corporation (“SMBC”) became parties to this Agreement as Financial Institutions,
Bank of America, National Association (the “BOFA Company”) and Manhattan Asset
Funding Company LLC (the “SMBC Company”) became parties to this Agreement as
Companies and each of Wells, the Wells Company, RBS, the RBS Company, BNP and
the BNP Company ceased to be a party to this Agreement.”

(b) Section 9.1(f) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“As at the end of any fiscal month, the three-month rolling average of the
Delinquency Ratio Trigger shall exceed 9.50%, or the three-month rolling average
of the Dilution Ratio Trigger shall exceed 9.00%, or the three-month rolling
average of the Loss Ratio Trigger shall exceed 7.00%.”

(c) Section 10.2(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“If any Regulatory Requirement (i) subjects any Purchaser or any Funding Source
to any charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Purchaser’s or Funding Source’s obligations under a Funding
Agreement or this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital or assets as a consequence of its obligations
under a Funding Agreement or this Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source or a Purchaser under a Funding
Agreement or this Agreement, or to require any payment calculated by reference
to the amount of interests or loans held or interest received by it, then, upon
demand by the Agent, which demand shall be made at least 30 days prior to the
date of any payment by the Seller pursuant to this Section 10.2 and shall
include an explanation in reasonable detail of the manner in which such amounts
shall have been determined, Seller shall pay to the Agent, for the benefit of
the relevant Funding Source or Purchaser, such amounts charged to such Funding
Source or Purchaser or such amounts to otherwise compensate such Funding Source
or such Purchaser for such increased cost or such reduction. Notwithstanding
anything to the contrary contained herein, Seller shall not be liable for any
amounts for any such costs or reduced returns incurred by the party demanding
payment under this Section 10.2 more than 90 days before the related demand for
payment. The term “Regulatory Requirement” shall mean (i) the adoption after
August 26, 2010 of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy or liquidity
coverage) or any change therein after August 26, 2010, (ii) any change after
August 26, 2010 in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after August 25, 2011, by any Funding Source or Purchaser with
(A) the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, (B) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as amended from time to time, (C) any
requests, rules, regulations, guidelines or directives promulgated in connection
with the foregoing by any such agency or (D) any requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III.”

(d) The words “Regulatory Change” in the first sentence of Section 10.2(c) of
the Original Agreement are hereby deleted and replaced with “Regulatory
Requirement”.

(e) The third sentence of Section 12.1(b) of the Original Agreement is hereby
deleted in its entirety and replaced with the following:

“Each assignee of a Financial Institution must (i) have a short-term debt rating
of A-1 or better by S&P and P-1 by Moody’s (except in the case of BOFA) and
(ii) agree to deliver to the Agent, promptly following any request therefor by
the Agent or the Company in such selling Financial Institution’s Purchaser
Group, an enforceability opinion in form and substance satisfactory to the Agent
and such Company.”

(f) Section 12.1(c) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“Each of the Financial Institutions other than BOFA agrees that in the event
that it shall cease to have a short-term debt rating of A-1 or better by S&P and
P-1 by Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent or any Financial Institution and acceptable to the
Company in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.”

(g) The following definitions are hereby added to Exhibit I to the Original
Agreement immediately after the definition of “BNP-BTMU Transferred Capital”:

““BOFA” has the meaning set forth in the Preliminary Statements to this
Agreement.”

““BOFA Company” has the meaning set forth in the Preliminary Statements to this
Agreement.”

(h) The definition of “Liquidity Termination Date” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Liquidity Termination Date” means August 22, 2013.”

(i) The definition of “Purchase Limit” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Purchase Limit” means $800,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).”

(j) The definition of “Purchase Price” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 97% or, if the Purchaser
Interest Condition is existing on the applicable purchase date, 100% of the
amount equal to (1) the Net Receivables Balance on the applicable purchase date,
minus (2) the Aggregate Reserves on the applicable purchase date, over (B) the
aggregate outstanding amount of Aggregate Capital on the applicable purchase
date, immediately prior to such proposed Incremental Purchase.”

(k) The definition of “Regulatory Change” in Exhibit I to the Original Agreement
is hereby deleted in its entirety and replaced with the following definition of
“Regulatory Requirement”:

““Regulatory Requirement” has the meaning set forth in Section 10.2(a).”

(l) The following definitions are hereby added to Exhibit I to the Original
Agreement immediately after the definition of “Settlement Period”:

““SMBC” has the meaning set forth in the Preliminary Statements to this
Agreement.”

““SMBC Company” has the meaning set forth in the Preliminary Statements to this
Agreement.”

(m) Schedule A to the Original Agreement is hereby deleted in its entirety and
replaced by Schedule A hereto.

(n) Paragraph a of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

“a. For any Purchaser Interest purchased by the Bank One Company, for any day,
an amount equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect
of such day, and (B) the aggregate Capital associated with each Purchaser
Interest that shall have been funded by the Bank One Company with the issuance
of Commercial Paper, divided by (ii) 360. “Daily/30 Day LIBOR Rate” shall mean,
for any day, a rate per annum equal to the thirty (30) day London-Interbank
Offered Rate appearing on the Bloomberg BBAM (British Bankers Association) Page
(or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London. In the event that such rate is not
available on any day at such time for any reason, then the “Daily/30 Day LIBOR
Rate” for such day shall be the rate at which thirty (30) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/30 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/30 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/30 Day LIBOR Rate for such day shall be the
Alternative Base Rate.”

(o) Paragraph c of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

“c. For any Purchaser Interest purchased by the BOFA Company, for any day, the
Capital of such Purchaser Interest multiplied by the per annum rate equal to
(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by BOFA to be the offered rate that appears on the page of the
Reuters Screen on such day that displays an average British Bankers Association
Interest Settlement Rate (such page currently being LIBOR01) for deposits in
United States dollars (for delivery on a date two Business Days later) with a
term equivalent to one month; (ii) in the event that either (A) the rate
referenced in the preceding subsection (i) does not appear on such page or
service or such page or service shall cease to be available or (B) BOFA shall
determine in its discretion to use a different source to determine the British
Bankers Association Interest Settlement Rate, the rate per annum (carried to the
fifth decimal place) equal to the rate determined by BOFA to be the offered rate
on such day on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in United States
dollars (for delivery on a date two Business Days later) with a term equivalent
to one month; or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum determined by BOFA on
such day as the rate of interest at which United States dollar deposits (for
delivery on a date two Business Days later than such day) in same day funds in
the approximate amount of the Capital of the BOFA Company’s Purchaser Interest
and with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank Eurodollar market at their request.

(p) Paragraph d of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

“d. For any Purchaser Interest purchased by the SMBC Company, for any day, the
sum of (i) discount or yield accrued on Pooled Commercial Paper (as defined
below) on such day, plus (ii) any and all accrued commissions in respect of
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of broken funding costs
related to the prepayment of any purchaser interest of the SMBC Company pursuant
to the terms of any receivable purchase facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Seller shall
request any Incremental Purchase during any period of time determined by the
SMBC Company (or by the SMBC Company’s agent on its behalf) in its sole
discretion to result in incrementally higher Company Costs with respect to the
SMBC Company applicable to such Incremental Purchase by the SMBC Company, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by the SMBC Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the SMBC Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the SMBC Company and funded
substantially with Pooled Commercial Paper. For the purposes of this paragraph
(d), “Pooled Commercial Paper” means Commercial Paper notes of the SMBC Company
subject to any particular pooling arrangement by the SMBC Company, but excluding
Commercial Paper issued by the SMBC Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the SMBC Company. For each Settlement Period, the SMBC Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.”

(q) Paragraph g of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety.

Section 3. Assignments. In connection with the amendment hereunder, the
following assignments shall be effected as of the date hereof:

(a) Assignments Relating to Exiting Purchasers. The following assignments are
hereby made in connection with the exit of the RBS Company, the BNP Company and
the Wells Company:

(i) In consideration of the payment by the BOFA Company to the RBS Company, in
immediately available funds, of an amount equal to $100,000,000, representing
100% of the Capital of the RBS Company’s Purchaser Interests outstanding under
the Original Agreement (such percentage amount, the “RBS Company Transferred
Capital”), the RBS Company hereby sells, transfers and assigns to the BOFA
Company, without recourse, the RBS Company Transferred Capital and all related
rights and obligations under the Receivables Purchase Agreement and under the
Transaction Documents.

(ii) In consideration of the payment by the SMBC Company to the BNP Company, in
immediately available funds, of an amount equal to $100,000,000, representing
100% of the Capital of the BNP Company’s Purchaser Interests outstanding under
the Original Agreement (such percentage amount, the “BNP Company Transferred
Capital”), the BNP Company hereby sells, transfers and assigns to the SMBC
Company, without recourse, the BNP Company Transferred Capital and all related
rights and obligations under the Receivables Purchase Agreement and under the
Transaction Documents.

(iii) In consideration of the payment by the BTMU Company to the Wells Company,
in immediately available funds, of an amount equal to $25,000,000, representing
25% of the Capital of the Wells Company’s Purchaser Interests outstanding under
the Original Agreement (such percentage amount, the “Wells-BTMU Company
Transferred Capital”), the Wells Company hereby sells, transfers and assigns to
the BTMU Company, without recourse, the Wells-BTMU Company Transferred Capital
and all related rights and obligations under the Receivables Purchase Agreement
and under the Transaction Documents.

(iv) In consideration of the payment by the PNC Company to the Wells Company, in
immediately available funds, of an amount equal to $25,000,000, representing 25%
of the Capital of the Wells Company’s Purchaser Interests outstanding under the
Original Agreement (such percentage amount, the “Wells-PNC Company Transferred
Capital”), the Wells Company hereby sells, transfers and assigns to the PNC
Company, without recourse, the Wells-PNC Company Transferred Capital and all
related rights and obligations under the Receivables Purchase Agreement and
under the Transaction Documents.

(v) In consideration of the payment by the BOFA Company to the Wells Company, in
immediately available funds, of an amount equal to $25,000,000, representing 25%
of the Capital of the Wells Company’s Purchaser Interests outstanding under the
Original Agreement (such percentage amount, the “Wells-BOFA Company Transferred
Capital”), the Wells Company hereby sells, transfers and assigns to the BOFA
Company, without recourse, the Wells-BOFA Company Transferred Capital and all
related rights and obligations under the Receivables Purchase Agreement and
under the Transaction Documents.

(vi) In consideration of the payment by the SMBC Company to the Wells Company,
in immediately available funds, of an amount equal to $25,000,000, representing
25% of the Capital of the Wells Company’s Purchaser Interests outstanding under
the Original Agreement (such percentage amount, the “Wells-SMBC Company
Transferred Capital”), the Wells Company hereby sells, transfers and assigns to
the SMBC Company, without recourse, the Wells-SMBC Company Transferred Capital
and all related rights and obligations under the Receivables Purchase Agreement
and under the Transaction Documents.

(b) Assignments Relating to Increase in Purchase Limit. The following
assignments are hereby made in connection with the increase in the Purchase
Limit from $750,000,000 to $800,000,000 and the associated changes to
Commitments in accordance with Section 4(e) hereof:

(i) In consideration of the payment by the Scotia Company to the Bank One
Company, in immediately available funds, of an amount equal to $9,375,000,
representing 6.25% of the Bank One Company’s Purchaser Interests outstanding
immediately after giving effect to the assignments described in Section 3(a)
hereof (such percentage amount, the “Bank One-Scotia Transferred Capital”), the
Bank One Company hereby sells, transfers and assigns to the Scotia Company,
without recourse, the Bank One-Scotia Transferred Capital and all related rights
and obligations under the Receivables Purchase Agreement and under the
Transaction Documents.

(ii) In consideration of the payment by the Scotia Company to the BTMU Company,
in immediately available funds, of an amount equal to $6,250,000, representing
5% of the BTMU Company’s Purchaser Interests outstanding immediately after
giving effect to the assignments described in Section 3(a) hereof (such
percentage amount, the “BTMU-Scotia Transferred Capital”), the BTMU Company
hereby sells, transfers and assigns to the Scotia Company, without recourse, the
BTMU-Scotia Transferred Capital and all related rights and obligations under the
Receivables Purchase Agreement and under the Transaction Documents.

(iii) In consideration of the payment by the PNC Company to the BTMU Company, in
immediately available funds, of an amount equal to $1,562,500, representing
1.25% of the BTMU Company’s Purchaser Interests outstanding immediately after
giving effect to the assignments described in Section 3(a) hereof (such
percentage amount, the “BTMU-PNC Transferred Capital”), the BTMU Company hereby
sells, transfers and assigns to the PNC Company, without recourse, the BTMU-PNC
Transferred Capital and all related rights and obligations under the Receivables
Purchase Agreement and under the Transaction Documents.

(iv) In consideration of the payment by the PNC Company to the BOFA Company, in
immediately available funds, of an amount equal to $7,812,500, representing
6.25% of the BOFA Company’s Purchaser Interests outstanding immediately after
giving effect to the assignments described in Section 3(a) hereof (such
percentage amount, the “BOFA-PNC Transferred Capital”), the BOFA Company hereby
sells, transfers and assigns to the PNC Company, without recourse, the BOFA-PNC
Transferred Capital and all related rights and obligations under the Receivables
Purchase Agreement and under the Transaction Documents.

(v) In consideration of the payment by the PNC Company to the SMBC Company, in
immediately available funds, of an amount equal to $7,812,500, representing
6.25% of the SMBC Company’s Purchaser Interests outstanding immediately after
giving effect to the assignments described in Section 3(a) hereof (such
percentage amount, the “SMBC-PNC Transferred Capital”), the SMBC Company hereby
sells, transfers and assigns to the PNC Company, without recourse, the SMBC-PNC
Transferred Capital and all related rights and obligations under the Receivables
Purchase Agreement and under the Transaction Documents.

(c) Effect of Assignments. The parties acknowledge and agree that immediately
after giving effect to the assignments set forth above, the respective Capital
of the Purchaser Interest of the Companies shall be as follows:

         
The Bank One Company
  $ 140,625,000  
The Scotia Company
  $ 140,625,000  
The BTMU Company
  $ 117,187,500  
The PNC Company
  $ 117,187,500  
The BOFA Company
  $ 117,187,500  
The SMBC Company
  $ 117,187,500  
The Wells Company
  $ 0  
The RBS Company
  $ 0  
The BNP Company
  $ 0  

(d) Wiring; Payment. The parties agree that all payments to be made in
connection with the foregoing assignments may be wired to the Agent for further
application to the accounts designated by the respective sellers of the Capital
transferred hereunder, including to the accounts of other parties to which such
sellers have payment obligations hereunder in satisfaction of those payment
obligations. In accordance with the foregoing, each Company hereby agrees to
wire, in immediately available funds, the amounts set forth next to its name
below to the Agent for further transfer by the Agent as set forth below:

          Wires to Agent:        
From the Scotia Company to the Agent:
  $ 15,625,000  
From the BTMU Company to the Agent:
  $ 17,187,500  
From the PNC Company to the Agent:
  $ 42,187,500  
From the BOFA Company to the Agent:
  $ 117,187,500  
From the SMBC Company to the Agent:
  $ 117,187,500  
 
       
Total wires to Agent:
  $ 309,375,000  
Further wires from Agent:
       
 
       
From the Agent to the Bank One Company
  $ 9,375,000  
From the Agent to the BNP Company
  $ 100,000,000  
From the Agent to the RBS Company
  $ 100,000,000  
From the Agent to the Wells Company:
  $ 100,000,000  
 
       
Total wires from Agent:
  $ 309,375,000  

Section 4. Additional Agreements.

(a) Exiting Companies and Financial Institutions. From and after the date
hereof, each of RBS, the RBS Company, Wells, the Wells Company, BNP and the BNP
Company will cease to be a party to the Receivables Purchase Agreement.

(b) New Companies and Financial Institutions. From and after the date hereof,
each of the BOFA Company and the SMBC Company (together, the “New Companies”)
shall be a Company party to the Receivables Purchase Agreement for all purposes
thereof as if such New Company were an original party thereto and the New
Companies agree to be bound by all of the terms and provisions contained
therein. From and after the date hereof, each of BOFA and SMBC (the “New
Financial Institutions,” and together with the New Companies, the “New Parties”)
shall be a Financial Institution party to the Receivables Purchase Agreement for
all purposes thereof as if such New Financial Institution were an original party
thereto and the New Financial Institutions agree to be bound by all of the terms
and provisions contained therein. The notice addresses for the New Parties for
purposes of Section 13.2 of the Receivables Purchase Agreement are set forth
below their respective signature pages hereto.

(c) Additional Agreements by New Parties. Each of the New Parties hereby: (i)
confirms that it has received a copy of the Receivables Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to become a party to the Receivables Purchase Agreement; (ii) agrees
that it will, independently and without reliance upon the Agent, any Company,
the Seller or any other Financial Institution or Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Receivables Purchase Agreement and the Transaction Documents; (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Receivables Purchase Agreement and the
other Transaction Documents, are required to be performed by it as a Company or
a Financial Institution (including, without limitation, as a Related Financial
Institution), as applicable, or, when applicable, as a Purchaser; (v) represents
and warrants to and agrees with the Agent that it is aware of and will comply
with the provisions of the Receivables Purchase Agreement; and (vi) agrees that,
prior to the date which is one year and one day after the payment in full of all
senior indebtedness for borrowed money of any Company, it will not institute
against, or join any other Person in instituting against, any Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

(d) Additional Agreement by New Financial Institutions. Each of the New
Financial Institutions hereby confirms with respect to itself that the
representations and warranties set forth in Section 5.2 of the Receivables
Purchase Agreement are true and correct as of the date hereof.

(e) Changes in Commitments. Each Financial Institution agrees and acknowledges
that, after giving effect to this Amendment, the Commitment of such Financial
Institution shall be the amount set forth opposite its signature page hereto.

Section 5. Waiver. The Agent and each Financial Institution hereby waive their
right to receive an Extension Notice in connection with the extension of the
Liquidity Termination Date contemplated by this Amendment and hereby consent to
the proposed extension of the Liquidity Termination Date as set forth herein.

Section 6. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent and each Seller Party shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties of
each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

(c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

Section 7. Miscellaneous.

(a) Effect; Ratification. The amendment set forth herein is effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Original Agreement or to the “Receivables Purchase Agreement”
shall mean the Original Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION, as Seller

By:
Name: Raymond Sadowski
Title: President


AVNET, INC., as Servicer

By:
Name: David R. Birk
Title: Senior Vice President and General Counsel


1

         
CHARIOT FUNDING LLC, as a Company
By:JPMorgan Chase Bank, N.A.,
its Attorney-in-Fact
By:
   
 
   
Name:
   
Title:
Commitment: $153,000,000  
JPMORGAN CHASE BANK, N.A.,
   


as a Financial Institution and as Agent  

By:
   
 

Name:
Title:

2

LIBERTY STREET FUNDING LLC, as a Company

By:
Name:
Title:


      Commitment: $153,000,000  
THE BANK OF NOVA SCOTIA, as a Financial Institution
   


   
By:
   
 

Name:
Title:

3

VICTORY RECEIVABLES CORPORATION, as a Company

By:
Name:
Title:


 
Commitment: $127,500,000THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
NEW YORK BRANCH, as a Financial Institution
By:
 

Name:
Title:

4

MARKET STREET FUNDING LLC, as a Company

By:
Name:
Title:


     
Commitment: $127,500,000
  PNC BANK, NATIONAL ASSOCIATION,
 
 

as a Financial Institution
 
By:
 
   

Name:
Title:

5

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Company

By:
Name:
Title:


Address:
Bank of America, N.A.


214 North Tryon Street
NC1-027-15-01
Charlotte, NC 28255

      Commitment: $125,000,000


--------------------------------------------------------------------------------

 
Attn: Robert Wood
Telephone: 980-388-5938
Facsimile: 704-409-0592
BANK OF AMERICA, NATIONAL ASSOCIATION, as a
Financial Institution
By:
   
 

Name:
Title:

Address:
Bank of America, N.A.
214 North Tryon Street
NC1-027-15-01
Charlotte, NC 28255

Attn: Robert Wood
Telephone: 980-388-5938
Facsimile: 704-409-0592

6

Manhattan Asset Funding Company LLC, as a Company

By: MAF Receivables Corp., its member

By:
Name:
Title:


Address:
c/o SMBC Nikko Securities America, Inc.


277 Park Avenue
New York, New York 10172
Attention: Structured Finance Group

Fax: (212) 224-4929

SMBC NIKKO SECURITIES AMERICA, INC.,
as agent for the SMBC Company

By:
Name:
Title:


      Commitment: $127,500,000


--------------------------------------------------------------------------------

 
Sumitomo Mitsui Banking Corporation, as a Financial
Institution
By:
   
 

Name:
Title:

Address:
277 Park Avenue
New York, New York 10172
Attention: Structured Finance Group

Fax: (212) 224-4929

7

STARBIRD FUNDING CORPORATION, as a Company

         
By:
   
 
   
Name:
   
Title:
Commitment: $0


--------------------------------------------------------------------------------

 
BNP PARIBAS, acting through its New York Branch, as a
Financial Institution
By:
   
 
   
Name:
   
Title:
   
By:
   
 

Name:
Title:

8

THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC., as a Company

By:
Name:
Title:


      Commitment: $0


--------------------------------------------------------------------------------

 
THE ROYAL BANK OF SCOTLAND PLC, as a Financial
Institution
By:
   
 
   
Name:
   
Title:

9

      Commitment: $0


--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Company and as a
Financial Institution
By:
   
 

Name:

Title:SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

         
Financial Institution
  Commitment
 
       
JPMorgan Chase Bank, N.A.
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 153,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 127,500,000  
 
       
PNC Bank, National Association
  $ 127,500,000  
 
       
Bank of America, National Association
  $ 125,000,000  
 
       
Sumitomo Mitsui Banking Corporation
  $ 127,500,000  
 
       

Company Purchase Limits and
Related Financial Institutions of Companies

             
Company
  Company Purchase
Limit   Related Financial Institution(s)


 
           
Chariot Funding LLC
  $ 150,000,000     JPMorgan Chase Bank, N.A.
 
           
Liberty Street Funding LLC
  $ 150,000,000     The Bank of Nova Scotia
 
           
Victory Receivables
Corporation
  $ 125,000,000     The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
 
           
Market Street Funding LLC
  $ 125,000,000     PNC Bank, National Association
 
           
Bank of America, National
Association
  $ 125,000,000     Bank of America, National
Association
 
           
Manhattan Asset Funding
Company LLC
  $ 125,000,000     Sumitomo Mitsui Banking
Corporation
 
           

10